NIGHTHAWK 10Q SB UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB (MARK ONE) X QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF The Securities Exchange Act of 1934 For the quarterly period ended September 30, 2003 TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF The Securities Exchange Act of 1934 Commission File Number 0-30786 NIGHTHAWK SYSTEMS, INC. (EXACT NAME OF REGISTRANT AS SPECIFIED IN ITS CHARTER) NEVADA 87-0627349 (STATE OR OTHER JURISDICTION OF (IRS EMPLOYER INCORPORATION OR ORGANIZATION) IDENTIFICATION NO.) 10715 GULFDALE SUITE 200 SAN ANTONIO, TEXAS 78216 (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES) REGISTRANT'S TELEPHONE NUMBER, WITH AREA CODE: (210) 341-4811 Indicate by, check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding twelve months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No State the number of shares outstanding of each of the issuer's classes of common equity as of the latest practicable date: Class Outstanding at November 14, 2003 Common 21,129,235 NIGHTHAWK SYSTEMS, INC. TABLE OF CONTENTS FORM 10-QSB PART I FINANCIAL INFORMATION Item 1 Financial Statements (unaudited) Condensed consolidated balance sheet as of September 30, 2003 3 Condensed consolidated statements of operations for the three and nine months ended September 30, 2003 and 2002 4 Condensed consolidated statement of stockholders' deficit for the nine months ended September 30, 2003 5 Condensed consolidated statements of cash flows for the nine months ended September 30, 2003 and 2002 6 Notes to condensed consolidated financial statements 7 Item 2 Management's Discussion and Analysis or Plan of Operation 10 Item 3 Evaluation of Disclosure Controls and Procedures 13 PART II OTHER INFORMATION Item 1 Legal proceedings 14 Item 2 Changes in securities and use of proceeds 14 Item 3 Defaults upon senior securities 14 Item 4 Submission of matters to a vote of securities holders 14 Item 5 Other information 14 Item 6 Exhibits and reports on Form 8-K 14 2 PART I - FINANCIAL INFORMATION NIGHTHAWK SYSTEMS, INC. CONDENSED CONSOLIDATED BALANCE SHEET SEPTEMBER 30, 2003 ASSETS Current assets : Cash $ 4,167 Accounts receivable, net of allowance for doubtful accounts 63,620 Inventories 119,813 Other 29,987 Total current assets 217,587 Furniture, fixtures and equipment, net 19,047 Intangible assets, net 8,658 $ 245,292 LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities:
